Case 9:19-mc-80024-DMM Document 64 Entered on FLSD Docket 12/18/2019 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION


  PUES FAMILY TRUST IRA, MICHAEL
  PUES EXECUTOR

  v.

  PARNAS HOLDINGS, INC, LEV PARNAS                     Case No. 19-MC-80024 DMM

         Debtor.
                                        /

   JUDGMENT CREDITOR PUES FAMILY TRUST IRA’S RESPONSE TO DEFENDANT
       LEV PARNAS’ MOTION TO STAY PROCEEDINGS SUPPLEMENTARY

         Judgment creditor, PUES FAMILY TRUST IRA, (“Judgment Creditor” or “Pues”), by

  and through the undersigned counsel, and pursuant to the Federal Rules of Civil Procedure,

  hereby files this Response to Defendant LEV PARNAS’ Motion to Stay Proceedings

  Supplementary (“Motion to Stay” D.E. 54) and in support states as follows:

                                        PROCEDURAL HISTORY

         On March 28, 2016, the United States District Court for the Eastern District of New York

  entered a final judgment of money damages in favor of Judgment Creditor against Defendants

  PARNAS HOLDINGS, Inc. and LEV PARNAS (hereinafter referred to as the “Final Judgment”)

  in the amount $510,434.70. On January 8, 2019, Judgment Creditor, pursuant to 28 U.S.C. 1963,

  duly registered the Final Judgment in the United States District Court for the Southern District of

  Florida by filing a certified copy of the judgment along with the properly signed and stamped

  Clerk’s Certification of a Judgment to be Registered in Another District, signed by a deputy clerk

  of the United States District Court for the Eastern District of New York. It should be noted that

  prior to registering the Judgment in this Court, Pues domesticated the judgment in Palm Beach
Case 9:19-mc-80024-DMM Document 64 Entered on FLSD Docket 12/18/2019 Page 2 of 7



  County (FL) state circuit court, Case No. 50-2018-CA-02109-XXXX-MB. That action was

  commenced on or about February 19, 2018.

         Pursuant to its creditor’s rights under the registered Final Judgment (and also pursuant to

  Rule 69(a)(2) of the Federal Rules of Civil Procedure and applicable Florida law), Judgment

  Creditor filed a Motion to Commence Proceeding Supplementary and Implead Third Parties

  (“Motion to Commence” D.E. 25). The Court granted the Motion to Commence on October 28,

  2019 (Order Commencing D.E. 30) and subsequently set the examination of judgment debtor

  LEV PARNAS on December 13, 2019. Hours after the Court ordered the examination LEV

  PARNAS filed his Motion to Stay. The Court in an Order Granting the Motion to Stay in Part

  (D.E. 60), cancelled the examination of LEV PARNAS and indicated that it would stay the entire

  proceeding supplementary, unless Plaintiff provided reasoning on why the proceeding should not

  be stayed, and what Plaintiff intends to do going forward.

                                               ARGUMENT

  I.     The Proceeding Supplementary Should not be Stayed Because the Defendant Lev
  Parnas is still Actively Defrauding Creditors and has Taken Actions and is Using this
  Court and its Ruling to Perpetuate Active Fraud and As Alleged by the United States
  Attorney for the Southern District of New York is Continuing Illegal Action Regarding the
  Disclosure of his Finances. Furthermore, Defendant Lev Parnas is using his wife to
  Conceal his Income from Foreign Sources and She Should Also be Impleaded in this
  Action.

  LEV PARNAS continues to actively defraud his creditors, more specifically, Plaintiff, and is

  using this Court as a shield to perpetuate this fraud. Staying the proceeding would just be

  rewarding LEV PARNAS’ dishonest actions. Just this week, the United States Attorney for the

  Southern District of New York filed a letter motion (attached in its entirety as an exhibit to this

  response) with the judge in the criminal action against LEV PARNAS pending in the Southern

  District seeking to revoke LEV PARNAS’s bail. In that explosive filing, it has been revealed



                                                  2
Case 9:19-mc-80024-DMM Document 64 Entered on FLSD Docket 12/18/2019 Page 3 of 7



  that while this proceeding supplementary was about to be commenced, that LEV PARNAS was

  in possession of $1,000,000.00 that he received from a foreign bank account and was being

  funneled through his spouse Svetlana Parnas’ individual bank account in order to defraud

  creditors. The filing by the United States attorney alleges that LEV PARNAS lied to the Pretrial

  Services Division of the SDNY (which apparently governs release conditions to criminal

  defendants) to actively hide this fact. It also alleges that LEV PARNAS lied about the amount

  cash he had access to, so he’d have to pay a lower amount to secure his release, which the United

  States Attorney for SDNY incredulously agreed to based solely on LEV PARNAS’

  representations. In its motion (referred hereafter as “SDNY Filing”) the United States Attorney

  for SDNY alleged that LEV PARNAS misrepresented his income as a “translator” for a law firm

  representing Ukrainian Oligarch Dimitryo Firtash (who is also an indicted criminal defendant

  and has been fighting extradition to this country for years).         LEV PARNAS received

  $200,000.00 for this “work” but only represented having made $50,000.001. The SDNY Filing

  indicates that this $200,000.00 was held in Svetlana’s name “Between August and October 2019,

  Parnas Received $200,000.00- not $50,000.00 as he told Pre-trial Services--- from the Law Firm

  in Account-1, which was held in Svetlana’s name, in what appears to be an attempt to ensure that

  any assets were held in Svetlana’s name, rather than Lev.’s name.” The SDNY Filing then

  describes Plaintiff’s judgment specifically as a reason for LEV PARNAS payment arrangement

  through his wife Svetlana. While this is not conclusive of fraud, it should be highly persuasive

  to this Court that LEV PARNAS continues to actively convey his assets fraudulently in attempt

  to frustrate creditors. It also adequately explains how a stay at home mother with no assets and

         1
            It should also be noted that LEV PARNAS who was asked directly in interrogatories
  served by Plaintiff this summer to report income and money received by foreign individuals and
  failed to report this income from Firtash, further indicating active concealment of assets even
  when directly questioned.

                                                 3
Case 9:19-mc-80024-DMM Document 64 Entered on FLSD Docket 12/18/2019 Page 4 of 7



  who is also judgment debtor of record, could post $200,000.00 cash for bail (which is currently

  the subject of a writ of garnishment pending before this court), and why that a claim of

  exemption was not even filed by Defendant.

         It should also be noted that at the hearing on the United States’ motion to revoke bail that

  it was disclosed that LEV PARNAS had five separate $200,000.00 wires made to Svetlana’s own

  account from LEV PARNAS’ employer, the Ukrainian Dmitryo Firtash (See article, Rudy

  Giuliani Associate    Lev Parnas Received $1 Million from Lawyer of Indicted Ukrainian

  Oligarch, in USA Today, by Kevin McCoy, December 17, 2019). The SDNY Filing also

  indicated that prior to LEV PARNAS’s arrest (approximately in September 2019) he had money

  in escrow for the intended purchase of a $4.5 million home in Boca Raton. This would appear to

  be an attempt to further fraudulently convey assets into a homestead (using Florida’s powerful

  homestead exemption) in an effort to defraud creditors. These actions would indicate that LEV

  PARNAS in concert with his attorneys (because LEV PARNAS’ actions to defraud Plaintiff are

  become increasingly more sophisticated as this litigation draws out) in trying to defraud Plaintiff.

  At this point staying the proceeding with no checks on LEV PARNAS ability to habitually

  continue to hinder or delay his creditors would be patently unjust as LEV PARNAS continues to

  demonstrate an active pattern of fraudulent conveyances. Moreover, Judgment Creditor asks for

  the foregoing reasons that Svetlana Parnas also be impleaded in this action based on the facts that

  have come to bare. Proceeding Supplementary “is intended to empower circuit courts with the

  right to subject all property or property rights of any defendant in execution, however

  fraudulently conveyed, covered up, or concealed, and whether in the name or possession of third

  parties or not, to the satisfaction of an execution outstanding against a defendant. Arellano v.

  Bisson, 847 So.2d 998 (Fla 3d DCA 2003). If the proceeding was stayed it would unjustly deny



                                                   4
Case 9:19-mc-80024-DMM Document 64 Entered on FLSD Docket 12/18/2019 Page 5 of 7



  Plaintiff powerful tools at its disposal to execute this judgment while also awarding LEV

  PARNAS who obviously would continue to take actions which can only be interpreted as

  hindering and delaying enforcement of the final judgment. Many of these tools can be exercised

  independently of LEV PARNAS’ examination, which Plaintiff will be ready to take whenever

  the criminal proceeding against LEV PARNAS are concluded. The Court, being made aware of

  LEV PARNAS activities, cannot tacitly aid LEV PARNAS in this aim by staying this

  proceeding.

  II.    The Fraudulent Transfer Action Should be Allowed to Continue as to America’s
  First Action, Inc. Staying the Proceeding Supplementary Would Prejudice Plaintiff’s
  Attempts to Recover the $325,000 Fraudulent Transfer from Parnas to America First
  Action Inc. The Proceeding Should Also Remain Open to Allow Judgment Creditor to
  Avail itself of the Ability to Examine Other Witnesses Such as Svetlana Parnas (and
  Others).

         The Proceeding Supplementary should be allowed so Plaintiff can continue to pursue its

  claim against America First Action, Inc. (“AFA”) who is the one entity where LEV PARNAS is

  not an insider. In fact, AFA’s counsel contacted the undersigned on December 18, 2019 and

  indicated that it is AFA’s desire and immediate intention to interplead the $325,000.00 to the

  Court. The Proceeding Supplementary should be allowed to continue so Judgment Creditor may

  exercise its claim to the funds in Interpleader and the fraudulent transfer action as to AFA.

  Abating this action indefinitely only prejudices Plaintiff which is a family trust which sole

  purpose is to meet the needs of the Pues’ family elderly matriarch, every day that passes without

  the Trust recovering its debt is crucial to the care of this woman.

         It should be noted that Fla. Stat. 56.30 states in relevant part: “any party may call other

  witnesses to be examined concerning property that may be subject to execution.” Since it proper

  for Svetlana Parnas to be impleaded in this action, the proceeding supplementary should remain

  open because it would allow Judgment Creditor to examine Svetlana Parnas (and most likely

                                                   5
Case 9:19-mc-80024-DMM Document 64 Entered on FLSD Docket 12/18/2019 Page 6 of 7



  others) regarding these fraudulent transfers made to her as alleged in this response, by the United

  States Attorney for SDNY, and as reported in multiple reputable news outlets. In closing Plaintiff

  requests that this Court for the foregoing reasons allow the proceeding supplementary to remain

  open, to implead Svetlana Parnas as an impleader defendant, and any such other relief this Court

  under Fla. Stat. 56.29 is empowered to provide.


  Dated December 18, 2019               Respectfully Submitted,


                                        ANDRE LAW FIRM P.A.
                                        Attorneys for Judgment Creditor
                                        Pues Family Trust IRA
                                        18851 N.E. 29th Ave Suite 724
                                        Aventura, FL 33180
                                        Email: andre@andrelaw.com
                                        Telephone: 786 708 0813
                                        Facsimile: 786 513 8408

                                        By:            /s/ Tony Andre
                                               Tony Andre, Esq.
                                               Florida Bar No. 40587




                                                    6
Case 9:19-mc-80024-DMM Document 64 Entered on FLSD Docket 12/18/2019 Page 7 of 7




                                 CERTIFICATE OF SERVICE

          I certify that on December 18, 2019 I filed the foregoing document with the Clerk of the
  Court using CM/ECF. I also certify that the foregoing document is being served this day on all
  counsel of record or pro se parties as identified below in the manner delineated, either via
  transmission of a Notice of Electronic Filing generated by CM/ECF or in some other authorized
  manner for those counsel or parties who are not authorized to receive the Notice of Electronic
  Filing electronically.

         Chris Draper, Esq.
         David Michael Kubilum, Esq.
         Greenspoon Marder
         525 Okeechobee boulevard Suite 900
         West Palm Beach FL 33401
          Attorneys for Judgment Debtors/Global Energy Producers, LLC



                                                     /s/ Tony Andre
                                              Tony Andre, Esq.




                                                 7
